J-S49009-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT
                                                             OF
                                                        PENNSYLVANIA
                             Appellee

                        v.

    RAPHAEL PERALTA,

                             Appellant                No. 2219 EDA 2018


               Appeal from the PCRA Order Entered July 13, 2018
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0013157-2014


BEFORE: BENDER, P.J.E., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                     FILED DECEMBER 03, 2019

        Raphael Peralta appeals from the post-conviction court’s July 13, 2018

order denying his timely-filed petition under the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. After careful review, we affirm.

        On July 2, 2015, Appellant was convicted of arson, 18 Pa.C.S. § 3301,

aggravated assault, 18 Pa.C.S. § 2702, conspiracy, 18 Pa.C.S. § 903, and

various other offenses based on evidence that he and an unidentified cohort

threw “a bottle with a burning wick and filled with an accelerant” into a home

in which two people were present, causing extensive damage to the residence.

PCRA Court Opinion (PCO), 12/6/18, at 3. On September 4, 2015, Appellant

was sentenced to an aggregate term of 6 to 12 years’ incarceration. He filed


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S49009-19



a timely appeal, and this Court affirmed his judgment of sentence in part, and

reversed it in part.      See Commonwealth v. Peralta, 158 A.3d 183 (Pa.

Super. 2016) (unpublished memorandum).1 Appellant did not file a petition

for allowance of appeal with our Supreme Court.

       On February 21, 2017, Appellant filed a timely, pro se PCRA petition,

which underlies the present appeal. Counsel was appointed and an amended

petition was filed on Appellant’s behalf. On June 8, 2018, the PCRA court

issued a Pa.R.Crim.P. 907 notice of its intent to dismiss Appellant’s petition

without a hearing. Appellant did not respond, and on July 13, 2018, the court

issued an order dismissing his petition.         Appellant filed a timely notice of

appeal, and he also complied with the court’s order to file a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal. Herein, Appellant states

two issues for our review:

       I. Whether the court erred in denying [] Appellant’s PCRA petition
       without an evidentiary hearing on the issues raised in the
       amended PCRA petition regarding trial counsel’s ineffectiveness[?]

       II. Whether the court erred in not granting relief on the PCRA
       petition alleging counsel was ineffective[?]

Appellant’s Brief at 8.




____________________________________________


1 Specifically, we reversed Appellant’s sentence for conspiracy to commit
aggravated assault, concluding that the trial court had erred by imposing that
sentence in addition to a sentence for Appellant’s conviction of conspiracy to
commit arson. We did not remand for resentencing, however, as our decision
did not upset the court’s overall sentencing scheme. In all other respects, we
affirmed Appellant’s judgment of sentence.

                                           -2-
J-S49009-19



      Preliminarily, we note that “[t]his Court’s standard of review from the

grant or denial of post-conviction relief is limited to examining whether the

lower court’s determination is supported by the evidence of record and

whether it is free of legal error.” Commonwealth v. Morales, 701 A.2d 516,

520 (Pa. 1997) (citing Commonwealth v. Travaglia, 661 A.2d 352, 356 n.4

(Pa. 1995)). Where, as here, a petitioner claims that he received ineffective

assistance of counsel, our Supreme Court has stated that:

      [A] PCRA petitioner will be granted relief only when he proves, by
      a preponderance of the evidence, that his conviction or sentence
      resulted from the “[i]neffective assistance of counsel which, in the
      circumstances of the particular case, so undermined the truth-
      determining process that no reliable adjudication of guilt or
      innocence could have taken place.”             Generally, counsel’s
      performance is presumed to be constitutionally adequate, and
      counsel will only be deemed ineffective upon a sufficient showing
      by the petitioner. To obtain relief, a petitioner must demonstrate
      that counsel’s performance was deficient and that the deficiency
      prejudiced the petitioner. A petitioner establishes prejudice when
      he demonstrates “that there is a reasonable probability that, but
      for counsel’s unprofessional errors, the result of the proceeding
      would have been different.” … [A] properly pled claim of
      ineffectiveness posits that: (1) the underlying legal issue has
      arguable merit; (2) counsel’s actions lacked an objective
      reasonable basis; and (3) actual prejudice befell the petitioner
      from counsel’s act or omission.

Commonwealth v. Johnson, 966 A.2d 523, 532-33 (Pa. 2009) (citations

omitted).

      Appellant argues that his trial counsel acted ineffectively “for failing to

file or argue post[-]trial motions that the verdict was against the weight of the

evidence[,] precluding Appellant from raising this issue before the Superior




                                      -3-
J-S49009-19



Court[.]” Appellant’s Brief at 21. He further avers that the PCRA court erred

by not conducting an evidentiary hearing on this ineffectiveness claim.

      In assessing Appellant’s arguments, we have reviewed the certified

record, the briefs of the parties, and the applicable law. Additionally, we have

considered the thorough and well-crafted opinion of the Honorable Daniel D.

McCaffery of the Court of Common Pleas of Philadelphia County. We conclude

that Judge McCaffery’s extensive, well-reasoned opinion accurately disposes

of the issues presented by Appellant. See PCO at 3-9. Accordingly, we adopt

his decision as our own and affirm the order dismissing Appellant’s PCRA

petition for the reasons set forth therein.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/3/19




                                      -4-
Circulated 11/08/2019 12:30 PM